SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 June 29, 2007 Date of report (Date of earliest event reported) Petroleum Development Corporation Exact Name of Registrant as Specified in Charter Nevada 0-7246 95-2636730 State or Other Jurisdiction of Incorporation Commission File Number IRS Employer Identification Number 120 Genesis Boulevard, Bridgeport, WV 26330 Address of Principal Executive Offices 304-842-3597 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) No Change Former Name or Former Address, if Changed Since Last Report Item 8.01 Other Events On June 29, 2007, Petroleum Development Corporation announced that the Company will host a conference call with investors on Friday, July 6, 2007, at 10:30 a.m. (ET) to discuss first quarter 2007 results and the outlook for the year. The Press Release is attached herein as Exhibit 99.1. EXHIBIT INDEX Item 9.01.Financial Statements and Exhibits. (c)Exhibits. PRESS RELEASE: Petroleum Development Corporation Investor Conference Call, Scheduled for Friday, July 6, 2007, at 10:30 a.m. (ET) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PETROLEUM DEVELOPMENT CORPORATION Date: June 29, 2007 By: /s/ Richard W. McCullough Richard W. McCullough Chief Financial Officer
